WAHL, Justice
(dissenting).
I respectfully dissent even though this case may be factually distinguished from Fredenburg. In Fredenburg there was evidence that travel to the metropolitan area would impose hardships on Fredenburg by adding “several painful hours of travel to his ordinary workday in order to commute to his workplace,” 311 N.W.2d 860, 864 n. 2, while in this case Petschl is capable of driving an automobile and apparently could travel without aggravating his shoulder and arm. This factual distinction suggests that it is not unreasonable to require an employee to seek employment in the same metropolitan area in which he had been employed prior to his accident if making the journey does not have an adverse effect on the employee. Even with such a requirement, however, it is clear from the record before us that Petschl did make a showing of reasonable effort to obtain a job in the Twin Cities metropolitan area as well as in the community in which he lives. He asked Britton for work he could do, and Britton offered him none and offered no suggestion that he consider retraining. He sought work at three other establishments in the metropolitan area and consulted the State Employment Service and three unions in St. Paul, obtaining no assistance from any of these sources. We upheld a finding that similar efforts satisfied the requirement of a reasonably diligent effort to obtain employment in Paulson v. Ceco Corp., 265 N.W.2d 647 (Minn.1978). Petschl should not be required to go through another proceeding where he has already presented evidence which is sufficient as a matter of law. I would affirm the award of continuing temporary total disability from July 20, 1980, to May 1, 1981.